Citation Nr: 1702207	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  14-03 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for bilateral lower extremity radiculopathy, to include as secondary to a low back disorder.

4.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for arthritis of the left hip, and, if so whether service connection for a left hip disorder, to include as secondary to a low back disorder, is warranted.

5.  Entitlement to service connection for a stomach disorder, to include gastroesophageal reflux disease (GERD).



REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Navy from December 1951 to September 1955 and in the United States Air Force from December 1957 to September 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and September 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In this regard, the August 2012 decision granted service connection for bilateral hearing loss with a noncompensable rating, effective March 7, 2012, and the September 2012 decision denied service connection for a low back disorder, bilateral hip disorder, stomach disorder, and bilateral lower extremity radiculopathy.  Subsequently, in October 2012, the Veteran submitted a notice of disagreement with regard to the propriety of the initially assigned rating for his bilateral hearing loss and the denial of service connection for his low back disorder, left hip disorder, stomach disorder, and bilateral lower extremity radiculopathy.  Following the issuance of a statement of the case in December 2013, the Veteran submitted a VA Form 9 in January 2014, thus perfecting an appeal of all issues addressed in the statement of the case.  In such document, he stated that he wanted to appeal the issue of service connection for a right hip disorder rather than the left hip.  As his notice of disagreement and the statement of the case only addressed the left hip disorder, in January 2015, the Agency of Original Jurisdiction (AOJ) informed the Veteran that the period to appeal the September 2012 rating decision with regard to a right hip disorder had passed and, as such, he would need to request to reopen a claim for service connection for such disorder in order for the claim to be further adjudicated.

In regard to the claims before the Board, the Veteran testified at a Board video-conference hearing in February 2015.  A transcript of the hearing has been associated with the record.  The Board notes that the Veterans Law Judge who conducted the hearing is no longer available to participate in the adjudication of the Veteran's claims.  As such, he was notified of the situation and offered an opportunity to have another Board hearing in a November 2016 letter, but declined shortly thereafter.

The case was remanded in April 2015 for additional development.  Pursuant to the remand, documents relating to a previous claim filed by the Veteran for service connection for arthritis of multiple joints were associated with the record.  As will be discussed herein, as such included a final March 1968 decision that denied service connection for arthritis of the left hip, the Board has recharacterized such claim as an application to reopen a previously denied claim on the title page of this decision.

Following the most recent adjudication of the Veteran's claims in an August 2016 supplemental statement of the case, he submitted additional evidence that has not been considered by the AOJ.  See 38 C.F.R. § 20.1304(c) (2016).  Nevertheless, the Board observes that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received in January 2014 and he did not explicitly request AOJ consideration of this evidence.  As such, the Board may properly consider such evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board's decision herein addresses the Veteran's claim for an initial compensable rating for bilateral hearing loss and his application to reopen his previously denied claim for service connection for arthritis of the left hip.  The reopened claim and service connection claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran had no worse than Level I hearing in the right ear and no worse than Level I hearing in the left ear.  

2.  In a final decision issued in March 1968, the Board denied the Veteran's claim of entitlement to service connection for arthritis of the left hip.

3.  Evidence added to the record since the final March 1968 denial is not cumulative or redundant of the evidence of record at the time of the prior decision, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for arthritis of the left hip.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  The March 1968 Board decision that denied the Veteran's claim of entitlement to service connection for arthritis of the left hip is final.  38 U.S.C. § 4004(b) (1964) [38 U.S.C.A. § 7104(b) (West 2014)]; 38 C.F.R. § 19.104 (1968) [38 C.F.R. § 20.1100 (2016)].

3.  New and material evidence has been received to reopen the Veteran's claim for service connection for arthritis of the left hip.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for arthritis of the left hip is completely favorable, no further action is required to comply with the VCAA and the implementing regulations.  However, consideration of the merits of the issue of entitlement to service connection for a left hip disorder is deferred pending additional development consistent with the VCAA.

With regard to the Veteran's claim for an initial compensable rating for his bilateral hearing loss, he was advised as to the information and evidence necessary to substantiate his underlying service connection claim in a March 2012 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Thereafter, he appealed with respect to the propriety of the initially assigned rating for his bilateral hearing loss.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for bilateral hearing loss was granted and an initial rating was assigned in the August 2012 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment as well as post-service private and VA treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was also provided VA examinations in July 2012 and January 2016, which fully addressed the rating criteria for the evaluation of bilateral hearing loss.  Furthermore, both examiners specifically addressed the functional impact of the Veteran's bilateral hearing loss pursuant to Martinak v. Nicholson, 21 Vet. App. 447 (2007); however, both found that such disability did not impact the ordinary conditions of his daily life, including the ability to work.  Furthermore, neither the Veteran nor his representative has alleged that such examinations are inadequate for rating purposes.  Rather, they simply contend that the Veteran's bilateral hearing loss is more severe than is reflected by the currently assigned rating.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected bilateral hearing loss as they include an interview with the Veteran, a review of the record, and a full audiological examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

Additionally, in February 2015, the Veteran was provided an opportunity to set forth his contentions during the hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the February 2015 hearing, the presiding Veterans Law Judge noted the issue on appeal.  Additionally, as relevant to the claim adjudicated herein, testimony regarding the nature and severity of the Veteran's service-connected bilateral hearing loss was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability, as well as the impact such has on his daily life and employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary as further addressed below.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the presiding Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Furthermore, Board finds there has been substantial compliance with the Board's April 2015 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, the matter was remanded in order to obtain the documents referable to the Veteran's original 1966 claim, to include copies of his service treatment records, obtain VA treatment records, request that the Veteran identify relevant private treatment records, and afford him a new VA audiological examination.  Subsequently, the documents pertinent to the Veteran's original 1966 claim, to include his service treatment records, were associated with the record, updated VA treatment records were obtained, the Veteran was afforded another opportunity to identify additional treatment records in an October 2015 letter, and the above-referenced January 2016 VA audiological examination was conducted.  Therefore, the Board finds that there has been substantial compliance with its April 2015 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Initial Rating Claim

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected bilateral hearing loss is currently assigned a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100, effective March 7, 2012.  In his October 2012 notice of disagreement, the Veteran stated that he has current hearing problems and that his two ears differ greatly in their hearing acuities.  In addition, the Veteran stated at his February 2015 Board hearing that, while he can hear people speaking, he has difficulty understanding speech. 

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
 § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

A July 2012 VA audiological evaluation revealed the following pure tone thresholds, measured in decibels:

July 2012

HERTZ

1000
2000
3000
4000
AVG.
RIGHT
30
35
70
75
52
LEFT
25
35
50
70
45

Word recognition testing revealed speech recognition ability of 100 percent in both the right and left ears.  No exceptional pattern of hearing loss was demonstrated.  These audiometry test results equate to Level I hearing in the right and left ears.  
38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in one ear and Level I hearing in the other ear results in a noncompensable disability rating.  38 C.F.R. § 4.85.

The record includes a VA audiological evaluation from February 2015.  However, this examination does not contain a reading for the Veteran's left ear at 3000 Hertz or a Maryland CNC controlled speech discrimination test.  With regard to the latter issue, the Board notes that, while a speech discrimination test was conducted, it was done pursuant to NU-6 rather than Maryland CNC.  Therefore, such evaluation is inadequate for rating purposes.  However, in light of such submission, the Board remanded the claim in April 2015 in order to afford the Veteran a contemporaneous VA audiological examination. 

Thereafter, in January 2016, the Veteran underwent a VA audiological evaluation, which revealed the following pure tone thresholds, measured in decibels:



January 2016

HERTZ

1000
2000
3000
4000
AVG.
RIGHT
30
40
80
80
58
LEFT
35
55
65
70
56

Word recognition testing revealed speech recognition ability of 94 percent in both the right and left ears.  No exceptional pattern of hearing loss was demonstrated.  These audiometry test results equate to Level I hearing in the right and left ears.  
38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in one ear and Level I hearing in the other ear results in a noncompensable disability rating.  38 C.F.R. § 4.85.

Also of record are statements submitted by the Veteran's daughter and spouse in November 2016.  In this regard, his daughter reported that he had trouble hearing her and her daughter.  She stated that they had to repeat themselves a number of times to be heard and understood.  The Veteran's daughter further indicated that he struggled even though he wears hearing aids.  Similarly, his spouse reported that the Veteran wore hearing aids and can hear some, but cannot always understand what others are saying, which has been a struggle for everyday living.

To the extent that the Veteran, as well as his spouse and daughter, contend that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran and his family members, while competent to report symptoms, are not competent to report that his hearing acuity is of sufficient severity to warrant a higher evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which they have not been shown to possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Despite the foregoing, the Board acknowledges the Veteran and his family members believe his hearing loss is severe enough to justify a compensable rating.  Even after considering such contentions, the Board finds that the criteria for a compensable rating are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered). 

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) explained how the provisions of 38 C.F.R. 
§ 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 38 C.F.R. § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral hearing loss with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  In this regard, he has not described symptoms of such disability beyond difficulty hearing and understanding speech, which are both components addressed in the rating schedule.

Specifically, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by claimants with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a claimant's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these claimants experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of claimants with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of claimants as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994). 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Consequently, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the rating criteria under which his disability is rated.  There are no additional symptoms of his bilateral hearing loss that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not show either an express or implied TDIU claim in connection with the Veteran's service-connected bilateral hearing loss as both VA examiners found that such disability did not impact the ordinary conditions of his daily life, including the ability to work.  Moreover, neither the Veteran nor his representative have alleged the Veteran is unable to work due to his service-connected bilateral hearing loss.  Therefore, the Board finds that the issue of entitlement to TDIU is not expressly raised by the Veteran or reasonably raised by the record, and, consequently, further consideration of such is not necessary. 

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for bilateral hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

III.  Application to Reopen a Previously Denied Claim

A Board decision becomes final on the date stamped on the face of the decision, unless the Chairman of the Board orders reconsideration.  38 U.S.C.A. § 7104 (b); 38 C.F.R. § 20.1100.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

In the instant case, in a March 1968 decision, the Board denied a claim for service connection for arthritis of multiple joints, which specifically included the Veteran's left hip.  In reaching such decision, the Board considered the Veteran's service treatment records as well as his statements submitted in December 1967 and January 1968.  In reaching its decision, the Board noted that the Veteran was found to be free of musculoskeletal defects at separation and also noted that the record was absent medical evidence of arthritis at any time between service and the filing of the claim.  Based on these facts, the Board found the Veteran did not incur arthritis in-service and did not have a current disability.

The Veteran did not request reconsideration and has not alleged clear and unmistakable error in such decision.  Therefore, the March 1968 Board decision is final.  38 U.S.C. § 4004(b) (1964) [38 U.S.C.A. § 7104(b) (West 2014)]; 38 C.F.R. § 19.104 (1968) [38 C.F.R. § 20.1100 (2016)].

Thereafter, the Veteran filed the present claim in March 2012.  The new evidence received since the March 1968 Board decision includes VA and private treatment records, additional lay statements by the Veteran and his friend, and the February 2015 hearing transcript.  Relevant to the claim to reopen, an April 2012 VA treatment record showed bilateral degenerative changes in his hips.  Further, a friend of the Veteran's reported in a September 2016 statement that the Veteran has had problems with his legs since leaving service.  Additionally, the Veteran has continued to report that his hip pain starting in 1960 and was advised by medical personnel that it was arthritis that could not be treated beyond taking pain medication.  See November 2016 Correspondence.   

Based on the findings of degenerative changes in the Veteran's left hip and presuming the credibility of the statements of the Veteran and his friend pursuant to Justus, the Board finds that the evidence received since the March 1968 Board decision is neither cumulative nor redundant, and raises the possibility of substantiating the relevant claims.  See 38 C.F.R. § 3.156(a).  Specifically, the Veteran's claim was previously denied as the record did not include a current diagnosis of a left hip disorder or indicate that such was incurred in service.  Since that time, the Veteran has offered statements indicating he experienced a left hip disorder and since service, and provided a current diagnosis of a left hip disorder.  See Shade, supra.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim for service connection for arthritis of the left hip is reopened.  


ORDER

An initial compensable rating for bilateral hearing loss is denied.

New and material evidence having been received, the claim of entitlement to service connection for arthritis of the left hip is reopened; the appeal is granted to this extent only. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's service connection claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran claims that he has a current low back disorder, left hip disorder, stomach disorder, and bilateral lower extremity radiculopathy that began during his military service.  

A remand of these claims is required to obtain medical opinions.  In this regard, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

With regard to the Veteran's claims for service connection for a low back disorder and left hip disorder, private treatment records contain a March 2001 treatment record diagnosing the Veteran with degenerative changes throughout his lumbar spine.  Also, as noted above, the Veteran was diagnosed with degenerative changes in his hips in April 2012.  Furthermore, the Veteran reported in a November 2016 statement that he was diagnosed with arthritis during service after experiencing pain in his lower back and hips in 1960.  In this regard, service treatment records reflect complaints of aching in the hips in April 1960.  The impression was "arthritic (illegible)."  In May 1960, it was noted that he had arthralgia from the hip to the knee.  Finally, the Veteran's July 1961 separation examination reflected complaints of swollen or painful joints, and arthritis or rheumatism, and it was noted that, in March 1961, he had arthritis, diagnosed, treated, symptomatic, of the right shoulder, right hip and left knee.  However, in light of the Veteran's in-service musculoskeletal complaints, reports of a continuity of symptomatology, and current diagnosis, the Board finds that he should be afforded a VA examination so as to ascertain the nature and etiology of his low back and left hip disorders. 

In addition, if the Veteran's low back disorder is found to be related to service, the examiner should consider if the Veteran's left hip disorder and his diagnosed lumbar radiculopathy of the bilateral lower extremities is caused or aggravated by such disorder.  

Turning to the Veteran's claim for service connection for a stomach disorder, in November 2016, the Veteran reported spending two days in the hospital in 1960 due to spitting up blood.  His service treatment records show that, in July 1961, the Veteran was diagnosed with acute gastroenteritis following vomiting mucus and blood.  Furthermore, a June 2014 VA treatment record reflected that the Veteran presented with GERD.  The Veteran's in-service incidents and current diagnosis are sufficient to afford him a VA examination in regard to this claim.   

Finally, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his claims of entitlement to service connection for a left hip disorder and bilateral lower extremity radiculopathy.  This notice should be provided.  Additionally, the Veteran should be afforded an opportunity to identify any additional records relevant to all claims remaining appeal that have not yet been obtained.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claims of entitlement to service connection for a left hip disorder and bilateral lower extremity radiculopathy on a secondary basis. 

2.  The Veteran should be given another opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After the completion of the foregoing, schedule the Veteran for an appropriate examination to determine the nature and etiology of the Veteran's low back disorder, left hip disorder, and bilateral lower extremity radiculopathy.  All indicated tests and studies should be conducted.  The electronic records and a copy of this REMAND must be made available for the examiner for review. 

(A)  The examiner should identify all current diagnoses referable to the Veteran's low back, left hip, and bilateral lower extremities.

(B)  For each currently diagnosed disorder of the low back, left hip, and bilateral lower extremities, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) such had its onset during service, manifested within one year of service, or is otherwise related to service, to include the Veteran's documented in-service complaints of aching and pain in the hips, knees, and shoulders.  In addressing this question, the examiner should consider the Veteran's February 2015 hearing testimony and November 2016 statement which reported being diagnosed with arthritis in-service in 1960 after reporting lower back pain and hip pain with pain running down to his heel.

(C)  In the alternative, if a relationship is found between the Veteran's service and his low back disorder, then the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such low back disorder caused or aggravated the Veteran's left hip disorder and/or bilateral lower extremity radiculopathy. 

The examiner should note that "aggravation" means a permanent increase in severity of the underlying disability beyond its natural progression.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In offering any opinion, the examiner should consider the complete record, to include the lay statements addressing the onset and continuity of relevant symptomatology.  A rationale for any opinion offered should be provided.

A rationale must be provided for each opinion offered.

4.  After obtaining any outstanding records, schedule the Veteran for an appropriate examination to determine the nature and etiology of his stomach disorder, to include GERD.  All indicated tests and studies should be conducted.  The electronic records and a copy of this REMAND must be made available for the examiner for review. 

(A)  The examiner should identify all current stomach disorders, to include GERD.

(B)  For each currently diagnosed stomach disorder, to include GERD, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset during service, or is otherwise related to service, to include his in-service treatment for acute gastroenteritis in July 1961.

In offering any opinion, the examiner should consider the complete record, to include the lay statements addressing the onset and continuity of relevant symptomatology.  A rationale for any opinion offered should be provided.

5.  After completing the above action, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


